Citation Nr: 0943652	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to service connection for bronchitis as a 
result of exposure to herbicides.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral eye 
disorder, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for back pain.

9.  Entitlement to service connection for a neck disorder, 
with a sebaceous cyst on the thoracic region of the spine, as 
a result of exposure to herbicides.

10.  Entitlement to service connection for a sleep disorder.

11.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial compensable rating for a skin 
disorder of the feet (tinea pedis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969, to include service in country in the Republic of 
Vietnam.  He served in combat and he received the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006, October 2006, and December 
2007 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2009, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

At the June 2009 videoconference hearing, the Veteran appears 
to be raising a claim for service connection for a right 
arm/shoulder condition.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The Veteran is not diagnosed with any disorder of the 
left foot apart from his service connected tinea pedis.

2.  The Veteran is not diagnosed with any left arm disorder.

3.  The Veteran is not diagnosed with bronchitis.

4.  Hypertension was not present during active service or 
within one year of discharge from active service, and the 
currently diagnosed hypertension is not etiologically related 
to active service.

5.  No eye disorder was present during active service or 
until many years thereafter, and the current bilateral eye 
disorder is not etiologically related to active service.

6.  High cholesterol is a laboratory finding of elevated 
cholesterol levels in the blood; it is not an injury or 
disease resulting in a disability within the meaning of 
applicable VA regulations.

7.  Headaches were not present during active service or until 
many years thereafter, and the current headaches are not 
etiologically related to active service.

8.  The Veteran is not diagnosed with any back disorder.

9.  No neck disorder with a sebaceous cyst on the thoracic 
region of the spine was present during active service or 
until many years thereafter, and the current neck disorder 
with a sebaceous cyst is not etiologically related to active 
service or exposure to herbicides therein.

10.  The Veteran is not diagnosed with any sleep disorder.

11.  The Veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

12.  The Veteran's tinea pedis of the feet is manifested by a 
persistent, scaly rash on the sides of the feet, blisters or 
scaly macerated skin between the toes, and scaling of the 
soles.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A left arm disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3/102, 3.159, 3.303 (2009).

3.  Bronchitis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  

5.  Bilateral eye disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

6.  High cholesterol is not a disability resulting from a 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

7.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

8.  A disability manifested by back pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

9.  A neck disorder with a sebaceous cyst on the thoracic 
region of the spine was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

10.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

11.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

12.  The criteria for an initial compensable rating for skin 
disorder of the feet (tinea pedis) have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, 
Diagnostic Code 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in March 2006, April 2006, May 
2006, March 2007, August 2007, and March 2008, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  Additionally, the notice letters informed the Veteran as 
to disability ratings and effective dates.  

Because all appropriate notice came prior to the initial 
adjudication of the claims, the timing of the notice complied 
with the requirement that the notice must precede the 
adjudication.  Thus, the Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and Social 
Security Administration records.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  
The Veteran was also afforded the opportunity to present 
testimony at a hearing on appeal.  

The Board notes that the Veteran was not afforded a VA 
examination in conjunction with his claims for service 
connection.  (He was afforded an examination with respect to 
his claim for service connection for a left foot disorder.)  
A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a left 
arm disorder, bronchitis, hypertension, eye disorder, 
headaches, back problems, neck disorder or sebaceous cyst, or 
sleep disorder, and there is absolutely no post-service 
medical evidence which suggests that the currently diagnosed 
hypertension, headaches, and sebaceous cyst, are in any way 
related to the Veteran's military service.  Moreover, there 
is no current evidence of a diagnosis of a left arm disorder, 
bronchitis, back disorder, or sleep disorder.  Finally, as 
set forth below, high cholesterol is not a disability for 
which service connection can be granted.  Therefore, no VA 
examination is warranted.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during that service.  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), disorders which have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service. 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases shall be service connected if a 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, type II diabetes mellitus, chronic 
lymphocytic leukemia, multiple myeloma, non- Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The United States Court of Appeals 
for the Federal Circuit has held, however, that a claimant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.





Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Left Foot Disorder

The Veteran claims that he is entitled to service connection 
for a left foot disorder.  At the videoconference hearing 
before the undersigned Veterans Law Judge, he denied an in-
service left foot injury or any treatment for a left foot 
disorder in service (apart from tinea pedis).  A review of 
the service treatment records shows a diagnosis of Achilles 
tendonitis in July 1967.  It was not specified which foot was 
affected.  The separation examination report reveals normal 
feet.

The post-service medical evidence notes treatment for tinea 
pedis of the feet.  This condition is already service-
connected.  Apart from such treatment, there are no other 
complaints or findings with respect to the Veteran's feet.  

The report of a February 2008 VA examination notes that the 
Veteran denied edema, pain, or weakness of his feet.  When 
questioned about the 1967 diagnosis of tendonitis, the 
Veteran only mentioned his fungus infection.  He denied 
injury to either foot.  He has never received treatment for 
his feet other than for the fungus infection.  He denied 
problems (from the tendonitis) doing routine chores around 
his home.  He also denied using any special shoe or orthotic 
device, or other assistive devices.  Functionally, he is 
independent in activities of daily living.  On examination he 
was able to walk without difficulty.  His gait was normal.  
He had no difficulty putting on and taking off his shoes and 
socks.  Station was normal.  He was able to perform balance 
on one lower extremity at a time.  He was able to walk on his 
heels and toes without loss of balance.  There were no 
calluses, edema, or pain with movement.  The impression was 
normal foot exam.  

At the videoconference hearing before the undersigned, the 
Veteran did not specify or even generally describe what type 
of left foot disorder he was claiming, other than referencing 
his tinea pedis and his overall health decline after service.  
In sum, there is no current diagnosis of any left foot 
disorder.  As such, service connection for this alleged 
condition is denied.




II.  Left Arm Disorder

The Veteran filed a claim for service connection for a left 
arm condition.  However, at the videoconference hearing 
before the undersigned, he admitted that it is his right arm 
and shoulder that is troubling him, not his left.  As noted 
in the introduction section, a claim for right arm/shoulder 
condition is being referred to the RO for appropriate 
development.

With regard to the claim for a left arm disorder, the Board 
notes that the service treatment records are negative for any 
complaints or findings with respect to the left arm or 
shoulder.  The post-service medical evidence only reflects a 
history of complaints of left hand and shoulder numbness.  No 
diagnosis was ever rendered and it is important that the 
complaints were noted by history only.  There are no current 
findings of any left arm or shoulder disorder whatsoever, and 
the Veteran does not even allege any current left arm 
disorder.  Thus, without a current disability, there is no 
basis on which to grant service connection for a left arm 
disorder.  Service connection for a left arm disorder is 
denied.  

III.  Bronchitis

The Veteran claims that he is entitled to service connection 
for bronchitis because it is the result of exposure to 
herbicides.  His service records indicate that he is a combat 
Veteran who served in country in Vietnam.  Therefore, 
exposure to herbicides is conceded.

With regard to the claim on a direct basis, the service 
treatment records are negative for complaints or findings 
with respect to bronchitis.  The post-service medical 
evidence is also negative for complaints or findings of 
bronchitis.  There is evidence that the Veteran is a smoker 
and that he has complained of coughing up phlegm (at the June 
2006 Agent Orange Registry interview).  He complained of 
shortness of breath along with chest pain in 2008 (on exam 
lungs were clear to auscultation bilaterally).  However, 
there has never been any diagnosis of bronchitis during the 
period of the claim.  See McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007).  

Although the Veteran is competent to identify certain 
symptoms, such as shortness of breath or cough, he is not 
competent to render a medical diagnosis of bronchitis.  Under 
38 U.S.C.A. § 1154(a), due consideration must be given to lay 
evidence.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when 1) a layperson is 
competent to identify the medical condition; 2) the layperson 
is reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  In Davidson, it was 
determined that lay evidence is sufficient to identify a 
medical diagnosis only in those cases where the lay person is 
competent and does not otherwise require specialized medical 
training and expertise to do so.  The Board does not find 
that bronchitis is a diagnosis capable of being made by a 
layperson.  Instead, specialized medical knowledge and 
training is necessary before such a diagnosis can be 
rendered.  The Board also notes that the Veteran is not 
reporting a contemporaneous medical diagnosis nor is he 
describing symptoms that support a later diagnosis made by a 
medical professional.  Therefore, the Board finds that the 
Veteran does not have a current diagnosis of bronchitis.  
Without evidence of a current diagnosis, service connection 
for bronchitis cannot be granted on a direct basis.  

In considering this claim on a presumptive basis due to Agent 
Orange exposure, the Board concludes that service connection 
for bronchitis is not warranted.  In this regard, the Board 
notes that bronchitis is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between exposure 
to an herbicide agent, and the occurrence of bronchitis.  See 
38 C.F.R. 
§ 3.309(e).  Moreover, the Veteran is not diagnosed with 
bronchitis.  Therefore, service connection is not warranted 
for this claimed disability on a presumptive basis as a 
result of herbicide exposure.




IV.  Hypertension

The Veteran claims that he is entitled to service connection 
for hypertension.  However, at the videoconference hearing 
before the undersigned, the Veteran admitted that he was not 
diagnosed with hypertension during service.

The service treatment records are negative for hypertension.  
The separation examination notes a blood pressure reading of 
118/76.  The Veteran denied having high blood pressure on his 
exit report of medical history.  

The first post-service medical evidence showing elevated 
blood pressure is from January 2005, which is over 30 years 
after the Veteran was discharged from service.  The January 
2005 VA treatment record notes a blood pressure reading of 
169/94.  A diagnosis of borderline hypertension was made.  
Subsequent treatment records note ongoing treatment for 
hypertension.  There is no medical opinion in favor of the 
claim.

In essence, the evidence linking hypertension to service is 
limited to the Veteran's own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced certain symptoms 
since military service, the evidence fails to support a 
continuity of symptomatology.  As noted above, service 
treatment records make no mention of hypertension.  Further, 
hypertension was not found at the service separation 
examination.  Hypertension was initially documented over 
three decades after his service separation, and no opinion 
linking the current hypertension to military service has been 
presented.  Therefore, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, the 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

V.  Bilateral Eye Disorder

The Veteran claims that he is entitled to service connection 
for a bilateral eye disorder because it was incurred during 
service.  At the videoconference hearing before the 
undersigned, he stated that he believed that his eye disorder 
could be related to his exposure to herbicides in service.  
As noted earlier, exposure to herbicides is conceded.

With regard to the claim on a direct basis, the Board notes 
that the service treatment records reflect no complaints or 
findings with respect to the Veteran's eyes.  His service 
separation examination notes normal eye examination, normal 
ophthalmologic examination, normal pupils, and normal ocular 
motility.  Distant vision was noted to be 20/20.  

The first post-service medical evidence of any eye problem is 
from July 2006, which is well over 30 years after the Veteran 
was discharged from service.  At that time the Veteran 
complained that his eyeball had been hurting for a month.  He 
indicated that light hurts his eyes and he has blurry vision.  
Vision screen reflected 20/40 vision in each eye.  

An October 2006 VA treatment record indicates that glaucoma 
was suspected.  A November 2006 VA treatment record notes a 
diagnosis of glaucoma.  

A June 2007 letter from a private ophthalmologist notes that 
the Veteran has an increased cup-to-disk ratio which is 
consistent with a possible diagnosis of glaucoma.  The 
physician opined that it is very difficult to determine 
whether the glaucoma is service-related because the Veteran 
may have developed primary open-angle glaucoma simply as a 
result of aging and being in a higher risk category due to 
his race.  

According to a January 2009 VA treatment record, the Veteran 
was diagnosed with a cataract.  There is no medical opinion 
linking the cataract to military service.

In essence, the evidence linking a bilateral eye disorder to 
service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced certain eye symptoms since military service, the 
evidence fails to support his recollections.  As noted above, 
service treatment records make no mention of any eye 
disorder.  Further, no eye disorder was found at the service 
separation examination.  Glaucoma/cataract were initially 
documented over three decades after his service separation, 
and no opinion linking the either condition to military 
service has been presented.  Therefore, the presumption of 
in-service incurrence is not for application.  38 U.S.C.A. §§ 
1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, 
the Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VI.  High Cholesterol

The Veteran has claimed entitlement to service connection for 
"high cholesterol" although it does not refer to any actual 
physical disability associated with elevated cholesterol 
levels.

Service connection is warranted only where the evidence 
demonstrates an actual disability.  "Congress specifically 
limits entitlement to service-connected disease or injury 
where such cases have resulted in a disability ... in the 
absence of a proof of present disability there can be no 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Review of the file shows the Veteran has been diagnosed with 
high cholesterol levels.  However, an elevated cholesterol 
level represents a laboratory finding and not a disability 
for which service connection may be granted.  See 61 Fed. 
Reg. 20440, 20445 (May 7, 1996).  Accordingly, this claim 
must be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VII.  Headaches

The Veteran claims that he is entitled to service connection 
for headaches because they began during service.  At the 
videoconference hearing, he indicated that he had headaches 
in service but he only received aspirin for treatment.

The service treatment records are negative for complaints or 
findings of headaches.  At the separation examination, the 
Veteran specifically denied having or ever having had 
frequent or severe headaches.  

The first post-service medical evidence of headaches is from 
November 2005, which is over 30 years after the Veteran was 
discharged from service.  At that time, the Veteran 
complained of headaches following a motor vehicle accident 
which involved injury to his neck.  He indicated that he was 
looking to the left when he was struck from behind.  The pain 
was described as mostly on the left side of the head, 
radiating down into the neck.  He denied both neck pain and 
focal weakness.  

A February 2007 VA treatment record notes that the Veteran 
was involved in a motor vehicle crash on January 30, 2007.  
The Veteran was stopped at a red light and he was rear-ended 
by another vehicle.  He went to the emergency room.  X-ray 
studies showed no fractures.  He complained of headaches in 
the posterior neck and around the front of the head.  He also 
complained of memory problems.  Examination was unremarkable.

An August 2007 VA treatment record notes complaints of mild 
to moderate intermittent headaches for the past two months.  
The Veteran recounted a long history of intermittent 
headaches.  No neurological symptoms were present.  The 
diagnosis was tension headaches.  Tylenol was recommended.  

A February 2009 VA treatment record notes complaints of a 
headache.  A March 2009 VA neurology consult notes that the 
Veteran complained of a headache, which he described as 
feeling like he had a band around his head.  Pain was 
described as dull and intermittent.  Computed tomography (CT) 
scan of the head was normal.  

Although the Veteran has a current diagnosis of headaches, 
there is no evidence of headaches in service or until more 
than 30 years thereafter, and there is no medical opinion in 
favor of the claim.  In essence, the evidence linking the 
Veteran's headaches to service is limited to the Veteran's 
own statements.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced headaches since military service, the evidence 
fails to support his recollections.  As noted above, service 
treatment records make no mention of headaches.  Further, no 
headaches were reported when he was examined for service 
separation.  In fact, he specifically denied having 
headaches.  Headaches were initially documented over three 
decades after his service separation, and no opinion linking 
this condition to military service has been presented.  In 
this regard, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Further, the Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms after service is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

VIII.  Back Pain

The Veteran claims that he is entitled to service connection 
for back pain because it was incurred during service.  At the 
videoconference hearing, the Veteran stated that his back 
pain stems from the requirement in service that he carry a 
heavy backpack loaded with equipment.  He denied any in-
service back injury.

The service treatment records are negative for complaints or 
findings of back pain or back problems.  The separation 
examination report notes normal examination of the spine.  In 
the report of medical history for separation purposes, the 
Veteran specifically denied having back trouble of any kind.  

The post-service medical evidence is also silent with regard 
to back problems.  Nothing in the post-service medical record 
shows any complaints or findings with regard to the Veteran's 
back.  In sum there has never been any diagnosis of a back 
disorder during the period of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).  

In essence, the Veteran claims only to have back pain.  He 
has never been diagnosed with a back disability.  The Board 
notes that pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although the Veteran is competent to identify certain back 
symptoms, such as pain, he is not competent to render a 
medical diagnosis regarding his back.  Under 38 U.S.C.A. 
§ 1154(a), due consideration must be given to lay evidence.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when 1) a layperson is competent to 
identify the medical condition; 2) the layperson is reporting 
a contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  In Davidson, it was determined that lay 
evidence is sufficient to identify a medical diagnosis only 
in those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so.  The Board finds that a disability of the spine is 
not one which can be rendered by a layperson.  Instead, 
specialized medical knowledge and training is required.  The 
Board also notes that the Veteran is not reporting a 
contemporaneous medical diagnosis nor is he describing 
symptoms that support a later diagnosis made by a medical 
professional.  Therefore, the Board finds that the Veteran 
does not have any current back disorder.  

Without evidence of a current diagnosis, service connection 
for this claimed disability cannot be granted.  

IX.  Neck Disorder with Sebaceous Cyst on the Thoracic Region 
of Spine

The Veteran claims that he is entitled to service connection 
for a neck disorder involving a sebaceous cyst on the 
thoracic region of the spine.  He contends that this was 
incurred as a result of exposure to herbicides during 
service.

With regard to the claim on a direct basis, the Board notes 
that service treatment records are negative for any neck 
problems, to include the presence of a sebaceous cyst.  The 
separation examination report reflects normal skin and normal 
spine examination.  

Post-service medical evidence from February 2005 shows that 
the Veteran underwent an excision of a sebaceous cyst on his 
neck.  Nothing in the medical evidence indicates that this 
condition is in any way related to active service.  

In essence, the evidence linking a neck disorder with 
sebaceous cyst to service is limited to the Veteran's own 
statements.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced certain symptoms since military service, the 
evidence fails to support his recollections.  As noted above, 
service treatment records make no mention of a neck disorder 
or a sebaceous cyst.  Further, no such abnormalities were 
evident when he was examined for service separation.  The 
neck sebaceous cyst was initially documented over three 
decades after his service separation, and no opinion linking 
this condition to military service has been presented.  As 
such, the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309.  Further, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms after service is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

With regard to the claim on a presumptive basis due to Agent 
Orange exposure, the Board concludes that service connection 
for a neck disorder with sebaceous cyst on the thoracic 
region of the spine is not warranted.  In this regard, the 
Board notes that a single sebaceous cyst is not among the 
diseases specified in 38 U.S.C.A. 
§ 1116(a).  The Veteran was not diagnosed with chloracne or 
any acneform condition.  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between exposure 
to an herbicide agent, and the occurrence of a single 
sebaceous cyst.  See 38 C.F.R. § 3.309(e).  Therefore, 
service connection is not warranted for this claimed 
disability on a presumptive basis as a result of herbicide 
exposure.

X.  Sleep Disorder

The Veteran claims that he is entitled to service connection 
for a sleep disorder.  At the videoconference hearing, he 
indicated that his sleep disorder is related generally to his 
medical conditions, as well as specifically to his PTSD.  In 
this regard, the Board notes that sleep 
disturbance/difficulty can be a symptom of PTSD.  The 
disability rating for the Veteran's service-connected PTSD is 
currently being evaluated in this decision; his sleep 
disturbances will thus be considered with respect to his 
claim for an increased rating for PTSD.

With regard to the separate claim for entitlement to service 
connection for a sleep disorder, the Veteran does not contend 
(according to the videoconference hearing transcript) that 
this disorder began during service.  A review of the service 
treatment records indicates no references to sleep problems 
or complaints.

The post-service medical evidence contains no diagnosis of 
any sleep disorder.  The Veteran underwent an awake and 
asleep electroencephalogram (EEG) in April 2009.  The 
assessment was normal awake and asleep EEG.  The Board 
acknowledges that complaints of sleep problems are noted 
throughout the VA treatment records.  Each of these 
complaints, however, is associated with mental health 
treatment notes.  As noted above, there is no diagnosis of 
any independent sleep disorder.  Without any current 
diagnosis of a sleep disorder, service connection for a sleep 
disorder must be denied.

XI.  PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130.  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran claims that he is entitled to a higher initial 
rating for his service-connected PTSD.  Throughout the 
initial evaluation period, the Veteran's PTSD is rated as 30 
percent disabling under Diagnostic Code 9411.

A May 2007 private treatment record notes that the Veteran 
has nightmares, flashbacks, and sleep difficulties.  On 
examination he was alert and approximately oriented, with an 
intact memory.  Insight and judgment appeared to be intact.  
Speech was relevant and coherent.  The Veteran denied 
hallucinations and suicidal thoughts.  The GAF score was 
listed as 70.  

Mental status examination revealed that he was cooperative, 
had good eye contact, and was appropriately dressed and 
groomed.  Psychomotor activity included constantly rocking 
back and forth.  His mood was anxious.  His affect was 
appropriate to the speech content and stated mood.  His 
speech was normal in amount, rate, and rhythm.  His thought 
processes were goal directed and coherent.  There was no 
evidence of delusions, or auditory, visual or olfactory 
hallucinations.  Cognitive evaluation revealed fair 
abstraction, limited insight, and fair judgment.  His GAF 
score was reported to be 55.  The examiner opined that there 
was no evidence of imminent dangerousness at the present 
time.  

Another May 2007 private mental health treatment record notes 
that the Veteran lives alone but his partner sometimes stays 
with him.  It was noted that he enjoys playing with his dog 
and sometimes does some gardening.  He has exaggerated 
startle response, irritability, anger, some emotional 
detachment, and flashbacks.  His GAF score was listed as 53.  

A November 2007 VA examination report notes that the Veteran 
experiences depressed mood, irritability, anxiety, worry, 
insomnia, fatigue, hopelessness, helplessness, guilt, 
flashbacks, and poor concentration.  He also reported being 
hyper vigilant and having nightmares.  He is easily agitated 
and has frequent angry outbursts.  He is unable to tolerate 
being among large crowds of people and prefers to be 
completely alone.  There is no history of physical violent 
behavior at home, at work, or in the community.  He denied 
current suicidal or homicidal ideation or plan.  He also 
denied a history of any suicide attempts.  

Mental status examination revealed that he was alert, mildly 
disheveled, and casually dressed.  He was cooperative and 
attentive.  He described his mood as depressed.  His affect 
was restricted and his speech was normal in amount, rate, and 
rhythm.  Thought processes and thought content were goal 
directed and coherent.  There was no evidence of obsessions, 
compulsions, or of psychosis.  The Veteran denied auditory 
and/or visual hallucinations.  His memory was intact.  
Abstraction was normal, insight was limited, and judgment 
appeared to be intact.  The GAF score was listed as 55.  The 
examiner opined that there is moderate impairment in 
industrial and social functioning.  His overall quality of 
life is compromised due to chronic pain and PTSD.  He is 
socially isolated and estranged from family members.  He has 
been unemployed since 2006 due to physical disability, but no 
major industrial problems were identified during his working 
years.  The mental status findings did not demonstrate any 
major limitations that would preclude employment.  He is 
considered employable.  

A December 2007 VA mental health initial consult report notes 
that the Veteran continues to experience flashbacks, 
nightmares, irritability, anxiety, poor focus, bad temper, 
avoidance of crowds, anhedonia, tearfulness, and exaggerated 
startle response.  He denied mania, psychosis, suicidal or 
homicidal ideation, and panic attacks.  His fiancée reported 
his excessive checking of doors and windows throughout the 
night.  The Veteran denied substance abuse.  He has been 
married three times and has a history of interpersonal 
conflicts.  He stated that his symptoms have increased in the 
past year since he is no longer working.  During the 
interview he had a difficult time sitting still.  He is 
constantly in motion during the day.  He is a loner and has 
no friends.  He has had no contact with Vietnam Veterans that 
he served with.  

A January 2008 VA mental health outpatient treatment plan 
note indicates that the Veteran never gets more than one hour 
of sleep nightly.  He blinks and taps his foot constantly.  
He was encouraged to increase social engagements to have 
social support.  It was noted that the Veteran has minimal 
distractions or activities except playing with his dog.  He 
stays isolated but has enough social contact in order to have 
someone who will drive him to appointments.  

An April 2008 VA individual treatment note indicates a GAF 
score of 55.  It was noted that the Veteran had significant 
difficulties with anger.  He was also noted to be sleeping 
only about two hours each night.  

A May 2008 VA individual treatment note states that the 
Veteran's GAF score was 45.  It was noted that the medication 
increases did not help his sleep.  The Veteran cannot fall 
asleep until 2:00 a.m. or 4:00 a.m.  He reported 
concentration difficulties and forgetfulness.  It was unclear 
whether these difficulties were due to aging and/or 
compounded by limited sleep.  

A July 2008 VA individual treatment note states that his GAF 
score was 45.  It was noted that his memory had improved, but 
that he falls asleep during the day.  Shifting timing of 
medications was recommended.  

An October 2008 VA individual treatment note indicates a GAF 
score of 45.  It notes that the Veteran reported little 
activity other than occasional yard work.  He was encouraged 
to engage in activity.  The July 2008 medication changes 
reportedly stopped his daytime sedation; but, there are still 
problems sleeping at night.  The Veteran did not report 
agitation or irritability as might be associated with a 
cognitive disorder.  

The abovementioned PTSD symptoms warrant the currently 
assigned rating of 30 percent, but not higher.  Specifically, 
the totality of the evidence does not show that the Veteran 
has flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands, impairment of short- and long-term memory, 
or impaired judgment and abstract thinking.  Notably, the 
Veteran was fully employed as a truck driver until 
approximately 2005-2006, when he had to quit due to glaucoma.  
The evidence does not show that he was in any way unable to 
perform occupational tasks or complex command as a result of 
his PTSD.  In fact, the November 2007 VA examiner opined that 
the Veteran's PTSD does not render him unemployable.  His 
speech was consistently normal and his affect was generally 
described as depressed or anxious.  On one occasion, his 
affect was described as restricted, but it never was 
described as flat.  His thought processes have always been 
clear and his judgment and thinking average.  His GAF dropped 
between April 2008 and May 2008; however, there is no 
apparent explanation for the drop except for the Veteran's 
increased daytime sleepiness, concentration difficulties and 
forgetfulness, which were later determined to be related to 
the medication combinations and timing.  When the Veteran's 
medications were rearranged (in terms of the time of day each 
was taken), the daytime sleepiness and memory problems 
resolved.  The Board notes that the Veteran has always had 
nighttime sleep difficulty and anger problems.  However, he 
admits that he stays away from people/crowds and does not 
engage in physical confrontation.  His activities include 
gardening, doing yard work and playing with his dog.  In 
addition, at the videoconference hearing, he stated that he 
goes to church every once in a while.

In light of the evidence as a whole, the Board finds that the 
level of impairment from PTSD more nearly approximates the 30 
percent rating assigned than a higher evaluation.  38 C.F.R. 
§ 4.7.

XII.  Compensable Rating for Skin Disorder of the Feet (Tinea 
Pedis)

The Veteran contends that he is entitled to a compensable 
rating for his service-connected tinea pedis because it is 
more severe than contemplated by the noncompensable rating.  
Specifically, at the videoconference hearing, he mentioned 
that his feet get bad, and then the condition improves/dries 
up and is gone for a day or two before it comes back.

The Veteran's service-connected tinea pedis is rated as 
noncompensable throughout the initial evaluation period under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  Under that code, 
dermatophytosis should be rated as disfigurement of the head 
face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806), depending 
on the predominant disability.  

In this case, the Veteran's service connected disability is 
not productive of scars or disfigurement.  The Board notes 
that the Veteran's original complaints in service involved 
his hands and feet.  Additionally, the skin examination from 
a November 2005 VA treatment record indicates that there was 
fine scaling of the skin on the feet and vesicular nodules on 
the sole.  Ketoconazole cream was prescribed and the Veteran 
was instructed to keep his feet dry. 

Under Diagnostic Code 7806, a 60 percent evaluation is 
warranted if the dermatitis covers more than 40 percent of 
the entire body, more than 40 percent of exposed areas are 
affected, or if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.  Dermatitis 
covering 20 to 40 percent of the entire body, affecting 20 to 
40 percent of exposed areas, or requiring systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period warrants a 30 percent 
evaluation.  Dermatitis covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis covering 
less than 5 percent of the entire body, affecting less than 5 
percent of exposed areas; and requiring no more than topical 
therapy during the past 12-month period warrants a 
noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.

VA treatment records from October 2006 note that the Veteran 
had blisters on his feet for 10 days.  He complained of 
having them intermittently since 1969.  There is no clear 
trigger.  The medicine dries it up, but it comes back.  He 
stopped using the triamcinolone because it never helped.  He 
uses blue star ointment on his own, and it helps.  But, the 
blisters come back when he stops using it.  Examination of 
the feet revealed mild macerated skin between the right 
fourth and fifth toes, as well as mild scaling bilateral 
soles.  There was no cracking, fissures, or erythema.  The 
diagnoses were dermatitis and tinea pedis.  Nystatin powder 
was prescribed.  The Veteran was instructed to call if this 
did not help within one week.  

A November 2006 VA treatment record notes that there was a 
scaly rash on the sides of feet.  It was noted to be chronic.  
There was tinea between the toes and a friction blister 
between the third and fourth toes of the right foot.  
Prescriptions for Clobetasol and Lamisil were given.  It was 
instructed that the medications were to be mixed together and 
placed on the feet.  Nystantin powder was continued as well.  

A January 2008 VA treatment record notes that skin 
examination revealed no rashes, moles, lesions, itching, 
dryness, color change, or change in nails or hair.  At the 
February 2008 VA examination, foot examination was normal.  
No other VA or private medical records document any 
complaints relating to the Veteran's tinea pedis/skin 
disorder of the feet.

After reviewing the medical evidence of record and 
considering the Veteran's contentions, the Board finds that 
the Veteran's service-connected tine pedis is appropriately 
rated as noncompensable throughout the initial evaluation 
period.  In this regard, the tinea pedis has never required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Only topical creams, powders, and 
ointments have been prescribed.  Moreover, the disability 
does not cover the entire surface of each foot.  It affects 
the soles and the sides.  As such, it cannot be said to cover 
at least five percent, but less than 20 percent of the entire 
body.  It also does not involve any exposed area.  Therefore, 
a higher, 10 percent rating, is not warranted.

XIII.  Other Considerations

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

At no time during the appeal period have the Veteran's tinea 
pedis or his PTSD been manifested by greater disability than 
contemplated by the currently assigned ratings under the 
designated diagnostic codes.  Accordingly, staged ratings are 
not in order and the assigned ratings are appropriate for the 
entire period of the Veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's tinea 
pedis and PTSD present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the 


Board notes that the Veteran's tinea pedis and PTSD, in and 
of themselves, have not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.


ORDER

Service connection for a left foot disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for bronchitis as a result of exposure to 
herbicides is denied.

Service connection for hypertension is denied.

Service connection for a bilateral eye disorder, to include 
as a result of exposure to herbicides, is denied.

Service connection for high cholesterol is denied.

Service connection for headaches is denied.

Service connection for back pain is denied.

Service connection for a neck disorder, with a sebaceous cyst 
on the thoracic region of the spine, as a result of exposure 
to herbicides is denied.

Service connection for a sleep disorder is denied.



An initial rating in excess of 30 percent for PTSD is denied.

An initial compensable rating for a skin disorder of the feet 
(tinea pedis) is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


